      Case 1:19-cv-01404-AT-BCM Document 28 Filed 02/26/19 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRO NI CALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC#: _ _ _~ - - -
NATHANIAL ROBINSON, on behalf of                                    DATE FILED: 2. / 2 '- C\I\
themselves and all others similarly situated, et
ano. ,                                              19-CV-1404 (AT) (BCM)

               Plaintiffs,                          ORDER REGARDING GENERAL
                                                    PRETRIAL MANAGEMENT
        -against-

NEW YORK CITY TRANSIT
AUTHORITY, et al.,

               Defendants.


BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, and for report and recommendation on dispositive motions (particular motion at

Dkt. No. 19), pursuant to 28 U.S.C. § 636(b)(l)(A) and (B). All pretrial motions and

applications, including those related to scheduling and discovery, must be made to Judge Moses

and in compliance with this Court's Individual Practices in Civil Cases, available on the Court' s

website at http://nysd.uscourts.gov/judge/Moses. Parties and counsel are cautioned:

        1.     All discovery must be initiated in time to be concluded by the close of discovery

set by the Court.

       2.      Discovery     applications,   including   letter-motions   requesting    discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and Part 11.B of Judge Moses's Individual Practices. It is the

Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'

letters, unless a party shows good cause why more formal briefing should be required. Absent

extraordinary circumstances, discovery applications made later than 30 days prior to the close of
      Case 1:19-cv-01404-AT-BCM Document 28 Filed 02/26/19 Page 2 of 2



discovery may be denied as untimely.

       3.         For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with Part II.A of Judge Moses's Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.      In accordance with Part LC of Judge Moses's Individual Practices, letters and

letter-motions are limited to four pages, exclusive of attachments. Courtesy copies of letters and

letter-motions filed via ECF are required only if the filing contains attachments, which must be

attached with protruding tabs.

       6.         If you are aware of any party or attorney who should receive notice in this action,

other than those currently listed on the docket sheet, please notify Courtroom Deputy Kevin

Snell at (212) 805-0228 immediately.

       7.         Counsel for the plaintiff must serve a copy of this Order on any defendant

previously served with the summons and complaint, must serve this Order along with the

summons and complaint on all defendants served hereafter, and must file proof of such service

with the Court.

Dated: New York, New York
       F ebruary'hh2019
                                                SO ORDERED.




                                                BARBARA MOSES
                                                United States Magistrate Judge


                                                   2
